        Case 1:19-cr-10314-NMG Document 19 Filed 09/06/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

Criminal No.
19-10314-NMG



                            UNITED STATES OF AMERICA


                                            v.


                                 FNU LNU a/k/a “Anafe”

                    MEMORANDUM AND ORDER OF DETENTION

                                   September 6, 2019

Hennessy, M.J.

       Defendant FNU LNU a/k/a “Anafe” is charged by Indictment with Conspiracy to

Distribute and to Possess with Intent to Distribute 400 grams or more of Fentanyl, in

violation of 21 U.S.C. § 846, and with five counts of Distribution of and Possession with

Intent to Distribute, 40 grams or more of Fentanyl, and aiding and abetting, in violation

of 21 U.S.C. § 841(a)(1) and 18 U.S.C. § 2. This court arraigned Defendant at his initial

appearance on August 29, 2019, the date of Defendant’s arrest. The Court also

provisionally appointed CJA counsel to represent Defendant. The United States moved

for detention pursuant to the Bail Reform Act. The matter was continued to September

5, 2019, and then to September 6, 2019 for a detention hearing. In the interim, the

Federal Public Defender filed a notice of appearance, and CJA counsel withdrew.




                                            1
        Case 1:19-cr-10314-NMG Document 19 Filed 09/06/19 Page 2 of 2



      On September 6, 2019, with representation from the Federal Public Defender,

Defendant assented to a voluntary order of detention without prejudice to his right to

seek release on conditions at a later date.

      Accordingly, it is ORDERED that Defendant be DETAINED pending trial, and it is

further ORDERED --

      (1)    That Defendant be committed to the custody of the Attorney General for

confinement in a corrections facility separate, to the extent practicable, from persons

awaiting or serving sentences or being held in custody pending appeal;

      (2)    That Defendant be afforded a reasonable opportunity for private

consultation with counsel; and

      (3)    On order of a court of the United States or on request by an attorney for

the government, the person in charge of the corrections facility in which Defendant is

detained and confined deliver Defendant to an authorized Deputy United States Marshal

for the purpose of any appearance in connection with a court proceeding.

      This order is without prejudice to Defendant filing a motion at any time seeking a

hearing to consider the issue of pre-trial release, regardless whether there have been

changed circumstances.


                                                   / s / David H. Hennessy
                                                  David H. Hennessy
                                                  United States Magistrate Judge




                                              2
